Per Curiam.
The first claim (which alone is involved) must be construed as for the particular means devised and shown, to perform the work specified therein; not as a broad claim for a method of accomplish*902ing the result. In this view the claim is valid. There is no sufficient evidence to justify the charge of non-utility, anticipation, or want of invention. The devise used by the respondent is substantially identical with the complainant’s, to the extent covered by this claim. A decree must therefore go against him for an account.